                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

 LINDA MOSER,                                       )
                                                    )
                Plaintiff,                          )
                                                    )
 v.                                                 )               No. 1:18-cv-225-PLR-SKL
                                                    )
 ETOWAH POLICE DEPARTMENT, et al.,                  )
                                                    )
                Defendants.                         )

                                               ORDER

        Before the Court is a motion filed by Defendant Tim Davis, Jr. to strike opinions offered

 by Plaintiff Linda Moser’s expert or, in the alternative, to exclude Plaintiff’s expert from testifying

 [Doc. 55]. Defendant City of Etowah filed a notice [Doc. 56] joining Defendant Davis’s motion.

 Plaintiff filed a response [Doc. 60], and Defendants filed a reply [Doc. 62]. This matter is ripe,

 and the Court conducted a telephonic status conference on the motion on April 29, 2020.

        For the reasons stated in the telephonic status conference, the motion [Doc. 55] is

 GRANTED IN PART AND DENIED IN PART. The motion is granted to the extent that

 disclosure of any expert testimony in accordance with Federal Rule of Civil Procedure 26(a)(1)

 SHALL be made within 21 days of entry of this Order for Plaintiff, and within 42 days of entry

 of this Order for Defendants. If the evidence is intended solely to contradict or rebut evidence on

 the same subject matter identified by another party under Federal Rule of Civil Procedure

 26(a)(2)(B), such disclosure shall be made within thirty (30) days after the disclosure made by the

 other party. The parties shall supplement these disclosures when required under subdivision (e)(1).

 In the event that either party wishes to challenge the relevance or reliability of expert testimony, a

 motion for a Daubert hearing must be filed by no later than August 21, 2020.




Case 1:18-cv-00225-PLR-SKL Document 63 Filed 04/30/20 Page 1 of 2 PageID #: 647
       The motion to strike [Doc. 55] is DENIED in all other respects.

       SO ORDERED.

       ENTER:

                                           s/fâátÇ ^A _xx
                                           SUSAN K. LEE
                                           UNITED STATES MAGISTRATE JUDGE




                                               2

Case 1:18-cv-00225-PLR-SKL Document 63 Filed 04/30/20 Page 2 of 2 PageID #: 648
